                                                       1    Kelly H. Dove, Esq.
                                                            Nevada Bar No. 10569
                                                       2    Jennifer L. McBee, Esq.
                                                            Nevada Bar No. 9110
                                                       3    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       4    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       5    Facsimile: (702) 784-5252
                                                            Email: kdove@swlaw.com
                                                       6           jmcbee@swlaw.com
                                                       7    Attorneys for Defendant Wells Fargo Bank, N.A.,
                                                            incorrectly named as Wells Fargo Home
                                                       8    Mortgage
                                                       9
                                                                                      UNITED STATES DISTRICT COURT
                                                      10
                                                                                               DISTRICT OF NEVADA
                                                      11

                                                      12    MEL HUTCHINSON,                                   CASE NO.: 2:19-cv-01885-JCM-EJY
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                          Plaintiff,
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                                     v.
                          702.784.5200




                                                      14                                                      STIPULATION AND ORDER TO
                               L.L.P.




                                                                                                              EXTEND DEADLINE FOR WELLS
                                                      15    EQUIFAX INFORMATION SERVICES, LLC,                FARGO BANK, N.A. TO RESPOND TO
                                                            RUSHMORE LOAN MANAGEMENT, AND                     COMPLAINT
                                                      16    WELLS FARGO HOME MORTGAGE,

                                                      17                          Defendants.

                                                      18
                                                                    THIS STIPULATION is entered into by and between Mel Hutchinson (“Plaintiff”) and
                                                      19
                                                           Defendant Wells Fargo Bank, N.A., incorrectly named as Wells Fargo Home Mortgage (“Wells
                                                      20
                                                           Fargo”) (collectively, the “Parties”), by and through their respective undersigned counsel, based
                                                      21
                                                           on the following:
                                                      22
                                                                    WHEREAS, on October 24, 2019, Plaintiff filed his Complaint for Damages Pursuant to
                                                      23
                                                           the Fair Credit Report Act, 15 U.S.C. § 1681, et seq. and Nevada State Law [ECF No. 1] (the
                                                      24
                                                           “Complaint”);
                                                      25
                                                                    WHEREAS, Wells Fargo’s deadline to respond to the Complaint is November 21, 2019;
                                                      26
                                                                    WHEREAS, the Parties have agreed to an extension for Wells Fargo to respond to the
                                                      27
                                                           Complaint.
                                                      28

                                                           4844-5446-8781
                                                       1           NOW, THEREFORE, subject to Court approval, the Parties agree that Wells Fargo shall
                                                       2   have until December 23, 2019 to respond to Plaintiff’s Complaint.
                                                       3           IT IS SO STIPULATED.
                                                       4   DATED this 20th day of November 2019.             DATED this 20th day of November 2019.
                                                       5   SNELL & WILMER L.L.P.                             KNEPPER & CLARK LLC
                                                       6     /s/ Jennifer L. McBee                             /s/ Matthew I. Knepper (used with permission)
                                                           Kelly H. Dove (NV Bar No. 10596)                  Matthew I. Knepper (NV Bar No. 12796)
                                                       7   Jennifer L. McBee (NV Bar No. 9110)               Miles N. Clark (NV Bar No. 13848)
                                                           3883 Howard Hughes Parkway, Suite 1100            5510 South Fort Apache Road, Suite 30
                                                       8   Las Vegas, Nevada 89169                           Las Vegas, NV 89148-7700
                                                           Phone: (702) 784-5200                             Phone: (702) 856-7430
                                                       9   Fax: (702) 784-5252                               Fax: (702) 447-8048
                                                      10   Attorneys for Defendant Wells Fargo Bank, N.A.,
                                                           incorrectly named as Wells Fargo Home             David H. Krieger (NV Bar No. 9086)
                                                           Mortgage                                          8985 South Eastern Avenue, Suite 350
                                                      11                                                     Henderson, NV 89123
                                                                                                             Phone: (702) 880-5554
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                             Fax: (702) 385-5518
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                             Attorneys for Plaintiff Mel Hutchinson
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15                                              ORDER
                                                      16           The Court having considered the foregoing stipulation of the Parties, and good cause
                                                      17   appearing,
                                                      18           IT IS HEREBY ORDERED that Wells Fargo shall have until December 23, 2019 to
                                                      19   respond to Plaintiff’s Complaint.
                                                      20
                                                                          November 21, 2019
                                                                   DATED __________________
                                                      21

                                                      22                                                         UNITED STATES MAGISTRATE JUDGE
                                                           Respectfully submitted by:
                                                      23
                                                           SNELL & WILMER L.L.P.
                                                      24
                                                             /s/ Jennifer L. McBee
                                                      25   Kelly H. Dove (NV Bar No. 10569)
                                                           Jennifer L. McBee (NV Bar No. 9110)
                                                      26   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                      27
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.,
                                                      28   incorrectly named as Wells Fargo Home Mortgage



                                                                                                             2
